Judgment of the County Court of Queens county convicting defendant of the crime of burglary in the third degree as a second offense affirmed. No opinion. Lazansky, P. J., Hagarty, Carswell and Davis, JJ., concur; Tompkins, J., dissents and votes for reversal and a new trial upon the ground that it was prejudicial error for the court, during the trial, to receive proof of the defendant’s previous conviction. That was a matter for proof and the consideration of the court, after the verdict of the jury, on the question of punishment.